Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior objection to the title is withdrawn in view of the amendment.

The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: a first conductive trace disposed in the dielectric layer…, wherein a width of the first conductive trace is smaller than a height of the first conductive trace; and
Claims 10-17 and 21-22 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 10: a conductive via disposed in the dielectric layer…, wherein the conductive via is entirely a continuous structure and contacts the first conductive trace and the second conductive trace.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892